Case 3:20-cv-02497-DMS-KSC Document 1 Filed 12/23/20 PageID.1 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   MICHAEL J. CHILLEEN, Cal. Bar No. 210704
 4 mchilleen@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   RALPHS GROCERY COMPANY
 8
 9                                  UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12 Chris Langer,                                   Case No. '20CV2497 DMS KSC
13                     Plaintiff,                  NOTICE OF REMOVAL OF
                                                   ACTION TO FEDERAL COURT
14            v.
15 Ralphs Grocery Company, an Ohio                 San Diego County Superior Court
   Corporation and Does 1-10,                      37-2020-00039173-CU-CR-NC
16
               Defendants.
17                                                 Action Filed:     October 26, 2020
                                                   Trial Date:       None Set
18
19
20
21
22
23
24
25
26
27
28

     SMRH:4842-0034-7348.1                     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-02497-DMS-KSC Document 1 Filed 12/23/20 PageID.2 Page 2 of 3




 1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
 2 SOUTHERN DISTRICT OF CALIFORNIA:
 3            PLEASE TAKE NOTICE that defendant Ralphs Grocery Company
 4 (Defendant”) hereby removes to this Court the state court action described below:
 5            I.       FILING AND SERVICE OF THE COMPLAINT.
 6            1.       On October 26, 2020, plaintiff Chris Langer (“Plaintiff”) commenced
 7 an action in the Superior Court of the State of California for the County of San
 8 Diego, Case Number 37-2020-00039173-CU-CR-NC, by filing a Complaint entitled
 9 “Chris Langer v. Ralphs Grocery Company.”
10            2.       Defendant was served the Summons and Complaint on December 16,
11 2020. True and correct copies of the Summons and Complaint and all other served
12 documents are attached hereto as Exhibit “A”. Defendant has not yet responded to
13 the Complaint. To Defendant’s knowledge, no other defendant has been served or
14 named. See Salveson vs. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th
15 Cir. 1984) (defendant need not join in or consent to the notice of removal if the
16 nonjoining defendant has not been served with process in the state action at the time
17 the notice of removal is filed.).
18            II.      THIS COURT HAS FEDERAL QUESTION JURISDICTION.
19            3.       This action is a civil action for which this Court has original
20 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
21 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
22 Complaint that Plaintiff has filed a civil rights action, and his claims are founded on
23 a claim or right arising under the laws of the United States.
24            4.       More specifically, it appears from the Complaint that this is a civil
25 rights action alleging violations of the Americans with Disabilities Act, 42 U.S.C. §
26 12182 et seq. (Complaint ¶¶ 1-8 and Prayer).
27
28

                                                    -1-
     SMRH:4842-0034-7348.1                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-02497-DMS-KSC Document 1 Filed 12/23/20 PageID.3 Page 3 of 3




 1            III.     THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY
 2 FILED.
 3            5.       The filing of this Notice of Removal is filed within the time period
 4 required under 28 U.S.C. § 1446(a).
 5            6.       Defendant will give written notice of the filing of this Notice of
 6 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
 7 copy of this Notice of Removal within the law division of the Superior Court of
 8 California, County of San Diego, as further required by that Section.
 9            7.       Venue is proper in this Court because the action is being removed from
10 the Superior Court in the County of San Diego.
11            8.       The undersigned counsel for Defendant has read the foregoing and
12 signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
13 Procedure, as required by 28 U.S.C. § 1446(a).
14            WHEREFORE, Defendant prays that the above action now pending against it
15 in the Superior Court of the County of San Diego be removed to this Court.
16
     Dated: December 23, 2020
17
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
19
20                                       By                   /s/ Michael J. Chilleen
21                                                           GREGORY F. HURLEY
                                                             MICHAEL J. CHILLEEN
22                                                           Attorneys for Defendant,
23                                                        RALPHS GROCERY COMPANY

24
25
26
27
28

                                                    -2-
     SMRH:4842-0034-7348.1                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
